Chase Home Fin., LLC v Adago (2019 NY Slip Op 02817)





Chase Home Fin., LLC v Adago


2019 NY Slip Op 02817


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Friedman, J.P., Sweeny, Webber, Gesmer, Singh, JJ.


8967 104723/09

[*1]Chase Home Finance, LLC, Plaintiff-Respondent,
vJoseph Adago, Defendant-Appellant, 162 JDA, LLC, et al., Defendants.


Petroff Amshen LLP, Brooklyn (Christopher Villanti of counsel), for appellant.
Gross Polowy, LLC, Westbury (Alexandria Kaminski of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered April 3, 2018, which, in this mortgage foreclosure action, granted plaintiff's motion to extend the time to serve the complaint upon defendant, unanimously affirmed, without costs.
Under the circumstances, we find that the motion court appropriately exercised its discretion when it extended plaintiff's time to serve the complaint in the interest of justice (Petracca v Hudson Tower Owners, LLC, 139 AD3d 518 [1st Dept 2016]). Although plaintiff delayed in seeking an extension, other relevant factors weighed in favor of granting plaintiff's motion, including its demonstration of an alleged meritorious cause of action (see Woods v M.B.D. Community Hous. Corp., 90 AD3d 430 [1st Dept 2011]; US Bank N.A. v Saintus, 153 AD3d 1380 [2d Dept 2017]) and the fact that defendant cannot demonstrate legal prejudice as he had actual knowledge of the claim since 2009 and participated in numerous court conferences, yet failed to serve an answer (see Petracca v Hudson Towers Owners LLC, 139 AD3d 518 [1st Dept 2016]). Furthermore, public policy favors adjudication of actions on the merits (see Hernandez v Abdul-Salaam, 93 AD3d 522 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK